42 F.3d 471
James McCONNELL, Appellant,v.Karen KING;  Andrea Spillars;  William Webster;  JeremiahNixon;  John Munich;  Bruce Farmer, Appellees.
No. 94-2154.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 8, 1994.Decided Dec. 14, 1994.

James McConnell, pro se.
Bruce Farmer, Asst. Atty. Gen., Jefferson City, MO, for appellees.
Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
James McConnell, a Missouri inmate, appeals the district court's1 28 U.S.C. Sec. 1915(d) dismissal of his 42 U.S.C. Sec. 1983 action.  McConnell claimed that the past and present Attorney General of Missouri, three assistant attorneys general, and the chief counsel of the office's litigation division violated his Eighth and Fourteenth Amendment rights by representing Missouri prison officials in other lawsuits McConnell had filed.


2
The district court did not abuse its discretion in dismissing McConnell's claims pursuant to section 1915(d).  See Denton v. Hernandez, --- U.S. ----, ----, 112 S. Ct. 1728, 1734, 118 L. Ed. 2d 340 (1992) (standard of review).  The assistant attorneys general were absolutely immune from claims related to their advocacy functions in defending state officers in civil rights suits, see Murphy v. Morris, 849 F.2d 1101, 1105 (8th Cir.1988), and thus those claims were based on an "indisputably meritless legal theory."   See Neitzke v. Williams, 490 U.S. 319, 327, 109 S. Ct. 1827, 1833, 104 L. Ed. 2d 338 (1989).  McConnell's claims against the remaining defendants lacked an "arguable basis ... in law" as well.  See id. at 325, 109 S.Ct. at 1831-32.


3
Accordingly, the judgment is affirmed.


4
The appellees also ask that sanctions be imposed against appellant for bringing this appeal.  We sustain the request.  While the courthouse is always " 'open to good faith appeals of what are honestly thought to be errors of the lower court,' " United States v. Carter, 988 F.2d 68, 70 (8th Cir.)  (per curiam) (quoted case omitted), cert. denied, --- U.S. ----, 114 S. Ct. 197, 126 L. Ed. 2d 155 (1993), where an appeal is frivolous, we may award "just damages and single or double costs to the appellee."   Fed.R.App.P. 38.  In this case, we award double costs.  It is so ordered.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri